FLOYD R. GIBSON, Senior Circuit Judge,
concurring in part and dissenting in part.
I believe the majority errs in not addressing the issue of whether a prima facie case of discrimination was made. I dissent because it does not appear to me that a prima facie case was presented, and thus summary judgment was appropriate. I concur in affirming the denial of an award of attorney’s fees.
The majority finds that there is a factual dispute going to the second phase of a Title VII case, whether the defendant had a legitimate, nondiscriminatory reason for discharging the plaintiff. The majority did not address the first phase, whether a prima facie case was made. P. 358, ante. This question should have been addressed. If the plaintiff failed to establish a prima facie case, summary judgment would be appropriate. The second phase is activated only after a prima facie ease has been made. McDonnell Douglas Corporation v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36 L.Ed.2d 668 (1973); Cartagena v. Secretary of Navy, 618 F.2d 130, 133 (1st Cir. 1980).
The elements of a prima facie case for employment discrimination in hiring were set out in McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. at 1824, and were adapted to discriminatory discharge claims in Osborne v. Cleland, 620 F.2d 195, 198 (8th Cir. 1980). The plaintiff must show he is a member of a protected class, he was capable of performing his employment duties, he was discharged, and his employer sought people with his qualifications to fill his former job. The McDonnell Douglas test is not intended to be an inflexible formulation. Teamsters v. United States, 431 U.S. 324, 358, 97 S.Ct. 1843, 1866, 52 L.Ed.2d 396 (1977). Rather, it sets forth elements which, if proved, would allow one to infer that the reason for the employment action was more likely than not discrimination. Furnco Construction Corp. v. Waters, 438 U.S. 567, 576, 98 S.Ct. 2943, 2949, 57 L.Ed.2d 957 (1978). To phrase the McDonnell Douglas test in another way, when a qualified member of a protected class is rejected, one can infer that discrimination is probably the reason.
Under the facts in the instant case, there is a reason to reject the inference of discrimination: the plaintiff was replaced by a person of her own sex and race. The court below was not required to adopt the McDonnell Douglas inference. When a plaintiff is replaced by a person of the plaintiff’s race and sex, satisfaction of the McDonnell Douglas test does not necessarily raise an inference of discrimination. McDonnell Douglas did not address the relevance of the race or sex of the person who ultimately acquires a particular job. The issue apparently was not raised before the Court. In all likelihood it would not have *360been useful. The facts, that the McDonnell Douglas plaintiff applied in response to an advertisement and McDonnell Douglas employs over 30,000 people, 411 U.S. at 794-96, 93 S.Ct. at 1820-21, indicate that many positions were being filled. Unless these positions were all filled by blacks, McDonnell Douglas could not assert that the plaintiff was turned down for another black. Likewise, Osborne v. Cleland, supra, does not mention a specific replacement for the plaintiff.
I do not mean to suggest that replacement of a discharged member of a protected class with a member of the same class or classes necessarily defeats a discrimination claim. Other factors could indicate that the discharge was discriminatory. The trial court should in the first instance evaluate the allegations of discrimination. I simply point out that when a plaintiff in a discriminatory discharge suit alleges sexual and racial discrimination, and is replaced by a person of the same sex and race, a trial court need not infer that the reason for the discharge was sexual or racial discrimination.
I also want to clarify what is the proper standard for the district court to apply on remand. The district court will have to determine whether discrimination was a “contributing factor” to Keys’ discharge. Coleman v. Missouri Pacific Railroad Co., 622 F.2d 408, 410 (8th Cir. 1980). This means the plaintiff must show that she was treated differently because of her race or sex. In other words, race or sex must be shown to be a “but for” cause of the discharge. McDonald v. Santa Fe Trail Transportation Co., 427 U.S. 273, 282 n.10, 96 S.Ct. 2574, 2580, 49 L.Ed.2d 493 (1976).
The appellees have noted that Keys was replaced by a black female, and the clientele and other employees of the appellees’ day care center are mostly black women. Although these factors do not alone warrant a summary judgment, they are adverse to Keys’ claim and they suggest that she has a hard case to prove. In other words, it is difficult to read any sexual or racial bias in this factual situation. Additional factors indicating racial or sexual bias should be necessary in this factual context to make out a prima facie case.
My main concern with this borderline type of litigation, if the case is frivolous, is the harm that will come to the poor in the community served by the appellees. Lutheran Family and Children’s Services is a not-for-profit social services agency serving the St. Louis community. The day care center at which Keys worked primarily serves the black community. At a time of inflation, recession, and budget cuts, a diversion of funds from community services to court costs and legal fees incurred in defense of a frivolous suit would be tragic.
Finally, I concur in the decision to affirm the district court’s denial of attorney’s fees on the grounds that it was not an abuse of discretion.1 However, the fact that a case goes to trial does not preclude an award of attorney’s fees. See Harris v. Plastics Manufacturing Co., 617 F.2d 438, 440 (5th Cir. 1980). After the district court disposes of the case, it can determine whether the action was so frivolous as to warrant an award of attorney’s fees. See Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421, 98 S.Ct. 694, 700, 54 L.Ed.2d 648 (1978). I do not read the majority opinion as precluding an award of attorney’s fees by the district court after its disposition of the case.

. Attorney’s fees awards are permitted under 42 U.S.C. § 2000e-5(k) (1976): “[T]he court, in its discretion, may allow the prevailing party ... a reasonable attorney’s fee . ... ”